Citation Nr: 9909536	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-13 872A	)	DATE
	)
	)
                                                    
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to retroactive apportionment of the veteran's 
pension.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to May 
1970.  He died in February 1987.  The appellant is the mother 
of a child fathered by the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.

FINDINGS OF FACT

1.  The veteran and the appellant were married in September 
1974 and divorced in February 1978.  A daughter was born, 
during the marriage, in March 1976.

2.  The veteran died in February 1987.

3.  The appellant first filed a claim for VA benefits in 
November 1992.  She had earlier filed a claim for surviving 
child benefits with the Social Security Administration (SSA) 
benefits in September 1992. 


CONCLUSION OF LAW

The requirements for retroactive apportionment of the 
veteran's pension benefits have not been met.  38 U.S.C.A. §§ 
5107(a), 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.452, 
3.454, 3.458 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for entitlement to service 
connection for compensation purposes for a nervous condition 
in February 1975.  He indicated on his VA Form 21-526, that 
he married the appellant in September 1974.  The veteran's 
claim was denied in May 1975.

The veteran sought to establish entitlement to a nonservice-
connected pension in October 1977.  His claim was denied in 
September 1978 when the veteran failed to report for an 
examination.  The veteran filed an informal claim for pension 
in June 1979.  However he was again denied for failure to 
report in February 1980.  

In February 1978, the appellant divorced the veteran.  The 
divorce decree notes that the veteran's whereabouts were 
unknown.

The veteran filed a third claim for a pension in September 
1980.  He indicated on his VA Form 21-527 that he had a 
daughter that was born in March 1975 [sic].  He also 
indicated that he paid no support for the daughter.  The 
veteran did not complete the block pertaining to his marital 
status but did provide the appellant's name and address in 
Indianapolis as the person having custody of the daughter.  
The veteran was granted a nonservice-connection pension in 
September 1980, effective June 1979.  He was notified of the 
award in October 1980.  The notification letter informed the 
veteran that his award contained benefits for his child.

The veteran completed a pension questionnaire card in 
November 1981.  He indicated that he was married, but not 
living with his spouse.  He also indicated that he had 
contributed $1,200 toward the support of his spouse in 1981.  

In February 1982, the veteran submitted a Declaration of 
Marital Status wherein he indicated a date of marriage to the 
appellant of July 1973.  He noted that they did not live 
together and that he did not know the appellant's address.

In May 1982, the veteran submitted a statement asking that 
his pension payment be reduced to the single rate.  He 
explained that he had been receiving benefits to include his 
daughter.  However, he had not been able to locate the 
appellant, who had custody of his daughter.  He said that he 
did not want to create an overpayment situation.

The veteran submitted another pension questionnaire card in 
December 1982.  He again indicated that he was still married 
to the appellant but not living with her.  He indicated that 
he had contributed no money for support in 1982.  

In December 1984, the veteran filed another pension 
questionnaire response.  This time he indicated that he was 
not married but that he still had a dependent child.

In February 1985, the RO sent the veteran a letter that 
detailed the information required from the veteran if he 
desired to claim an additional dependent.  There is no 
indication in the file that the veteran responded to that 
letter.  

In September 1986, the veteran filed his last income 
verification form.  He again indicated that he was married 
but not living with the appellant.  Based on the information 
provided by the veteran, his pension amount was adjusted and 
he was provided notice of the new amount in December 1986.  
He was also encouraged in the notification letter to furnish 
the full name, date and place of birth, of each of his 
children and the name and address of the person having 
custody.  There is no indication in the file that the veteran 
responded to the RO's December 1986 letter.

The veteran died in February 1987.  The VA was notified of 
his death by the veteran's mother when she applied for burial 
benefits in February 1987.  The application for benefits, VA 
Form 21-530, indicated in block 9 that the veteran was 
married.  The appellant was listed as the spouse with the 
name of "[redacted]" in block 11.  However, no address 
was provided.  

The appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) or Death Pension by a Surviving Spouse or 
Child, VA Form 21-534, in November 1992.  The appellant 
included a copy of her divorce decree from the Indiana Marion 
County Superior Court, which was effective February 17, 1978.  
As previously noted, the decree held that the appellant was 
granted the divorce and that the whereabouts of the veteran 
at that time were unknown.  The appellant was granted custody 
of the daughter and the veteran was to pay $40.00 per week in 
support of the daughter.  The appellant also submitted a copy 
of her daughter's birth certificate that reflected a birth 
date of March [redacted], 1976, and listed the appellant and the 
veteran as the parents.  Finally, the appellant provided a 
copy of the veteran's death certificate.  The appellant is 
listed by her maiden name, although incorrectly as [redacted], 
in block 6.b.

The appellant also submitted a statement wherein she 
indicated that she learned of the veteran's death in August 
1992 from the Marion County Child Support Division.  She said 
that she was informed by the veteran's family that they had 
informed the VA of the appellant's existence in Indianapolis 
at the time of his death but they could not provide an 
address or telephone number.  The appellant said that the VA 
told the veteran's family that they would do everything they 
could to locate her.  She added that the veteran's family did 
not speak English, only Spanish, and that this complicated 
communication efforts.  In essence the appellant stated that 
she felt that she and her daughter were entitled to benefits 
from the date of the veteran's pension, through his death and 
up to the time of her claim.  She said that the VA had been 
negligent in not notifying her sooner as she had lived in 
Indianapolis all of her life.  She said that she attached the 
letter from the Marion County Child Support Division that 
notified her of the veteran's death.  However, there is no 
indication in the file that the letter was ever attached to 
her statement.

In December 1992, the RO denied the appellant's claim for 
death benefits because her income level exceeded the limits 
for benefits.  The appellant also was denied an earlier 
effective date other than the date her claim was received by 
the VA.  She was notified of the decision that same month.  
The RO did not adjudicate the issue currently before the 
Board on appeal.

The appellant submitted numerous statements in support of her 
claim directly to the VA and through her Congressional 
senators and representative.  In essence she argued that she 
was entitled to retroactive benefits, for both her and her 
daughter, back to the time the veteran was first awarded a 
pension.  She asserted, on many occasions, that the VA had a 
duty to notify her of the veteran's death and that the VA had 
failed to perform this duty.  The appellant submitted a 
notarized statement from the veteran's sister, dated in 
August 1993, which stated that she, and other members of the 
veteran's family, notified the VA office in Hato Rey, Puerto 
Rico, of the existence of the veteran's daughter in 
Indianapolis.  The appellant submitted copies of 45 C.F.R. 
§§ 302.35, 302.26, 302.75 pertaining to parent locator 
services.

The appellant's claim for entitlement to an earlier effective 
date for payment of death pension benefits was granted by the 
Board in a decision dated in February 1996.  In its decision, 
the Board noted that the issue currently on appeal had not 
yet been adjudicated by the RO and referred the issue back to 
the RO for further development.  The Board also noted that 
the appellant had filed a claim with the SSA for death 
benefits in September 1992.  Under 38 C.F.R. § 3.153 (1998), 
this claim was also considered a claim for VA death benefits 
and the earlier effective date of September 10, 1992, as 
opposed to November 1992 the date her claim was received by 
the VA, was granted.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated in August 1997, the Court held that 
the appellant had abandoned her appeal of the Board's 
decision.  The Court noted that the appellant continued to 
argue for entitlement to retroactive child support based on 
the veteran's pension benefits.  The Court further noted that 
the issue had not been adjudicated by the RO and that the 
Court lacked jurisdiction.  

Upon return of the case from the Court, the RO adjudicated 
the appellant's claim for retroactive apportionment of the 
veteran's pension.  In a decision dated in May 1998, the RO 
denied the appellant's claim.  She was notified of the 
decision that same month.

The Board notes that the appellant again submitted a number 
of statements in support of her claim directly to the VA and 
through her Congressional senators and representative.  She 
again argued that her daughter was entitled to retroactive 
payments from the veteran's pension and that the VA violated 
its duty to assist her by failing to notify her of the 
veteran's death in 1987.

Finally, in October 1998, the appellant faxed a motion, and 
an addendum to her motion, to the Board requesting that her 
case be advanced on the docket.  In November 1998 she faxed 
additional material in support of her motion and claim.  The 
material included a duplicate copy of a SSA letter dated in 
January 1994, additional argument from the appellant, and a 
copy of a newspaper article that reported a judgment against 
the VA in a Kentucky civil suit.  The appellant was notified 
in November 1998 that her motion was granted and that her 
case would be advanced.  The Board notes that the appellant 
waived consideration by the agency of original jurisdiction 
for the material that she submitted.  38 C.F.R. § 20.1304(c) 
(1998).

Analysis

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Furthermore, 
upon examination of the record, the Board is satisfied that 
all relevant facts have been properly developed in regard to 
her claim and that no further assistance to the appellant is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

Applicable law allows for an apportionment of a veteran's 
pension benefits if he is not residing with his spouse, or if 
his children are not in his custody and he is not reasonably 
discharging his responsibility for his spouse's or children's 
support.  38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a)(1)(ii).  
Veteran's benefits are also subject to apportionment if the 
veteran is not residing with his spouse or children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452.  The regulations 
pertaining to how a veteran's disability pension will be 
apportioned are found at 38 C.F.R. § 3.454.  However, none of 
the provisions cited that allow for apportionment of a 
veteran's pension benefits are applicable until a claim is 
filed.

Veteran's benefits are not apportionable, "[u]ntil the 
estranged spouse of a veteran files claim for an apportioned 
share.  If there are any children of the veteran not in his 
or her custody an apportionment will not be authorized unless 
and until a claim for an apportioned share is filed in their 
behalf."  38 C.F.R. § 3.458(g) (1998).

In this case, the evidence shows that the veteran and the 
appellant were married in September 1974 and divorced in 
February 1978.  The divorce decree noted that the veteran's 
whereabouts were unknown at that time.  There is no 
indication in the record of any contact between the veteran 
and the appellant during the ensuing period between February 
1978 and February 1987.  The veteran was awarded a 
nonservice-connected pension in September 1980, with an 
effective date of June 1979, a date after his divorce from 
the appellant.  At various times subsequent to the divorce, 
the veteran, incorrectly, indicated that he was still married 
to the appellant and that he had a dependent daughter in the 
custody of the appellant.  Evidence of record shows that a 
daughter was born to the veteran and the appellant in March 
1976.  The veteran appeared to have been paid an additional 
amount for his pension on behalf of his daughter until he 
requested the amount be stopped in 1982.  At the time of the 
veteran's death in February 1987, his mother indicated that 
he was still married and listed the appellant by her maiden 
name, albeit misspelled, when she applied for burial 
benefits.  In November 1992, the appellant filed her first 
claim for benefits from the VA.

As noted previously, no apportionment of the veteran's 
pension benefits can occur until a claim is filed.  In this 
case, the appellant's claim was received by the VA in 
November 1992 (the prior Board decision provided an earlier 
effective date for death pension benefits based upon 
38 C.F.R. § 3.153, a regulation that is not applicable for 
the issue on appeal).  As the veteran died in February 1987, 
there are no pension benefits available to be considered for 
apportionment and the appellant's claim must be denied.

The appellant has contended that the VA's failure to notify 
her of the veteran's death has impacted her ability to obtain 
an apportionment of his pension.  However, even if the VA had 
notified her of the veteran's death in February 1987, the 
same analysis from above would apply.  The veteran's 
entitlement to any pension benefits ceased at the time of his 
death in February 1987.  Accordingly, there would be no basis 
to award an apportionment of pension benefits to the 
appellant.  

The appellant has also argued that her daughter is entitled 
to a retroactive apportionment of the veteran's pension 
benefits from June 1979 until his death in February 1987.  
Again, the appellant's claim must be denied as there is no 
basis for making a retroactive payment.  As cited previously, 
no apportionment will be made as a matter of law, until a 
claim for apportionment is filed on the behalf of any 
children of the veteran not in his custody.  38 C.F.R. § 
3.458(g).

The Board has also considered the appellant's argument that 
the VA had a duty to assist her in notifying her of the 
veteran's receipt of pension benefits such that she could 
have then filed a timely application for apportionment.  
Because the VA failed to comply with this "duty" she argues 
that her child is entitled to retroactive apportionment.  The 
Board finds no basis to support the appellant's argument.

At the time the veteran was granted his pension benefits in 
September 1980, there was no duty on the part of the VA to 
notify the appellant of that fact.  The issue of the 
veteran's marital status and whether he had any dependent 
children was relevant at that time only as it pertained to 
whether the veteran was entitled to a higher payment amount.  
The veteran's marital status and/or status of any children 
was not relevant to VA from the standpoint of imposing a duty 
to notify the appellant of her ability to file a claim for 
apportionment of the veteran's pension benefits.  See Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the appellant's claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).

Finally, the Board notes that the appellant has presented 
additional arguments regarding the income levels pertinent to 
adjudicating pension benefits.  Essentially, she argues that 
ceiling limits should be raised to permit for monetary 
benefits from both VA and SSA.  Changes in policy, law, and 
regulation are, however, beyond the scope of the Board's 
jurisdiction.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.101 (1998).  Congress could easily change the 
law.  Perhaps it should.  That question, however, is a matter 
for legislative policy makers, and this Board will not usurp 
those powers by engaging in administrative legislation.  
Simply put, the Board is not free to make exceptions to laws 
passed by Congress.  Id.  Therefore, this decision is 
confined to the issue discussed above.

The appellant has also presented numerous statements, to 
include dollar amounts, in regard to damages suffered by her 
and her daughter as a result of what she alleges was VA 
"negligence."  However, as with the appellant's arguments 
regarding income ceilings, the Board has no jurisdiction to 
address the appellant's claims involving monetary damages.  

Finally, to the extent that the appellant suggests that the 
veteran's family was misled by VA officials when they 
"assured" them that they would do "everything" they could 
to locate the appellant that Board would note that if the 
appellant believed that her daughter would be entitled to VA 
benefits, "it (was her) burden  ... to keep the VA apprised of 
(their) whereabouts.   [T]here is no burden on the part of 
the VA to turn up heaven and earth to find (an appellant),"  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (emphasis added).  
To the extent that any VA employee may have suggested 
otherwise, the Board finds that "[e]rroneous advice given by 
a government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 
S.Ct. 2465, 110 L.Ed.2d 387 (1990).

The benefit sought on appeal is denied.


ORDER

Entitlement to a retroactive apportionment of the veteran's 
pension benefits is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

